Citation Nr: 0505260	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to 
December 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the RO.  

This appeal was remanded by the Board in November 2003 for 
further development.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The currently demonstrated low back degenerative joint 
and disc disease is not shown to be due to an injury or other 
event of the veteran's service.  

3.  The currently demonstrated bilateral hearing loss is not 
shown to be due to noise exposure or other event of the 
veteran's service.




CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by 
degenerative joint and disc disease is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  The veteran's bilateral hearing disability is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.304. 3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in May 2004, the RO notified the veteran of 
the evidence needed to substantiate her claim and offered to 
assist her in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice in this case was provided by the May 
2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letter, the RO informed the veteran of the evidence 
she needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support her claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
significantly was afforded VA examinations in July 2004 in 
order to determine the likely etiology of the claimed 
conditions.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may be granted for sensorineural hearing 
loss, on the basis of disease of the central nervous system, 
if hearing loss appeared to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown , 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of t he doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


I.  Low back disability

Factual Background

The veteran asserts that she injured her back when she fell 
down some steps while in service.  

The veteran's service medical records document the fall.  In 
February 1960, it is noted that the veteran fell down steps 
and sustained pain and tenderness to the right gluteal 
region.  

The radiographic report showed the pubic symphysis and 
lateral rotation of the right spine.  The impression was that 
of bruised gluteal region with hematoma.  There are no 
further references to that injury in the service medical 
records.  

The veteran was afforded a separation examination in November 
1960.  Clinical evaluation of the veteran's spine was normal.  

The veteran's VA treatment records show that she first 
received treatment for her back in November 1999.  She 
complained of back pain that radiated down both her legs.  

In November 1999, an MRI of her lumbar spine was performed.  
The impression was mild degenerative changes at the 12-1, L5-
S1 and L4-5 levels.  There was a mild degree of facet 
hypertrophy from 3-4 through 5-1.  There was a minimal 
posterior protrusion and spurring at the 4-5 and 5-1 levels.  
It was questionable whether there was minimal inferior neural 
foraminal stenosis at these levels on the left.  There was 
also a small anterior extrusion at 1-2.  

In a January 2000 record, it was noted that the veteran had a 
two-year history of low back pain.  It was also noted that 
she had right foot drop.  A July 2000 record reflected a 
diagnosis of lumbar spondylosis.  

The veteran was afforded a VA examination in July 2004.  The 
examiner noted that the claims file had been reviewed 
carefully.  The examiner noted the veteran's in-service fall 
from stairs, but also noted that her separation examination 
was completely normal regarding her back and buttocks.  

The examiner reviewed the post-service treatment records and 
noted the veteran's current symptoms.  The examiner diagnosed 
degenerative joint disease, as well as degenerative disc 
disease.  

The VA examiner stated that the degenerative joint disease 
extended from T12 to S1 with mild facet hypertrophy, spurring 
and possible minimal foraminal stenosis on the left.  The 
examiner determined that it was possible that this stenosis 
might affect the L5 distribution; however, there really was 
no clear evidence of cord impingement on prior MRI.  The 
veteran's lower extremity parethesias and some of her 
imbalance were caused by her severe peripheral vascular 
disease.  

The VA examiner noted that the veteran's service injury 
involved the left gluteal region and had caused a bruise to 
the gluteal region with a hematoma seen on x-ray, with no 
evidence of bony abnormality.  The veteran had no further 
complaints regarding her gluteal region or low back during 
the remaining ten months of service and no complaints at the 
time of separation from service.  

The VA examiner further noted that there was no documentation 
of complaints regarding the veteran's low back until she was 
diagnosed with spondylosis.  There was no medical evidence 
linking her fall in 1960, causing a contusion to the gluteal 
region, with her current back disease.  Thus, the VA examiner 
opined that it was not as likely as not that the veteran's 
current low back problems had their onset in the service.  


Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

With regard to the elements necessary for a grant of service 
connection, the evidence clearly shows a current disability.  
The veteran currently has a low back disability.  Thus, the 
veteran has satisfied the requirement that there be competent 
evidence of a current disability.  

The service medical records also show that the veteran fell 
down steps while she was in service, bruising her gluteal 
region and sustaining a hematoma.  

The element that is absent in the veteran's claim is 
competent evidence that her current low back disability is 
related to the in-service injury.  

As noted by the VA examiner, the evidence does show the 
presence of low back degenerative and disc disease until 
November 1999, more than 35 years after service.  In a 
January 2000 treatment record, the veteran stated that her 
back pain began 2 years prior, which would be 1998.  The VA 
examiner opined based on his review of the evidentiary record 
that the current low back disability was not as likely as not 
related to the in-service injury.  

The veteran has argued that her current back disability is 
related to an in-service injury.  As a layperson the veteran 
would not be competent to express an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent evidence to support the veteran's 
assertions in this case, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection and must be denied.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  Bilateral hearing loss

Factual Background

The veteran asserts that her current hearing loss is due to 
noise exposure during her period of active service.  The 
service records show that the veteran served as a clerk 
typist.  

At the time of her entrance examination in August 1959, it 
was noted the veteran had a closed perforation of the right 
eardrum.  The veteran related a history of having ear, nose 
and throat trouble and running ears at that time.  

On the veteran's November 1960 separation examination, the 
veteran showed normal hearing, and a hearing profile of one 
was given.  

In a September 2004 statement, the veteran stated that she 
was assigned to the Public Information Office (PIO) at Fort 
Bragg.  At that time, the veteran reported that Fort Bragg 
had a massive field maneuver involving the Special Forces, 
the 82d Airborne, the 101st Airborne and several military 
units from other countries.  

The veteran states that the PIO was moved from the 
Headquarters Building out into the field maneuver's area.  
The maneuver involved simulated situations for the Vietnam 
War, including artillery fire.  The veteran stated that since 
she was the lowest ranking personnel, she was the go-for for 
the office and in the performance of her duty was exposed to 
artillery fire which affected her hearing.  

A May 1999 VA hearing evaluation revealed that the veteran 
had a mild to moderate mixed hearing loss at .25-6 kHz and 
severe hearing loss at 8 kHz in the right ear, and mild to 
moderate mixed hearing loss at .25-4 kHz and moderately 
severe hearing loss at 6-8 kHz in the left ear.  

Her speech discrimination was excellent in both ears.  The 
veteran reported that she had experienced a gradual loss of 
hearing since approximately 1965.  She also reported a 
history of having had ear infections and ruptured tympanic 
membranes as a child.  

The veteran was afforded a VA audiology examination in July 
2004.  The examiner noted that the claims file was reviewed.  
The veteran reported having had a gradual chronic hearing 
decrease for 40 plus years due to exposure to artillery 
during drills while serving in the public information office.  

The veteran reported having constant, bilateral tinnitus and 
denied symptoms of vertigo, otalgia or otorrhea.  The veteran 
noted a history of occupational noise exposure as a graphic 
typesetter.  A history of chronic middle ear infections was 
reported, with the last infection occurring in 1995.  

The pure tone results indicated a mild to severe 
sensorineural hearing loss.  Her speech recognition was 
judged to be excellent.  Immittance testing could not be 
completed due to the inability to maintain a proper hermetic 
seal in either ear.  

The examiner concluded that, based on the audiometric results 
on the separation medical examination revealing the veteran's 
hearing sensitivity within normal limits in both ears, it was 
less likely than not that the current bilateral hearing loss 
was related to her noise exposure in the service.  


Analysis

The medical evidence clearly shows that the veteran currently 
has sensorineural hearing loss.  There is no medical 
evidence, however, linking the hearing loss to the veteran's 
active service.

The veteran's November 1960 separation examination showed 
hearing within normal limits.  Also, a post-service treatment 
record indicated that the veteran herself reported no hearing 
loss until approximately 1965, five years after she separated 
from service. 

The VA examiner opined that it is less likely as not that the 
veteran's current bilateral hearing loss is related to her 
nose exposure in the service.  The VA examiner based that 
conclusion on a review of the claim's file, as well as the 
veteran's reported history.  

The veteran's assertions that her hearing loss was caused by 
active duty are insufficient to establish a nexus.  As a 
layperson without medical expertise or training, she is not 
competent to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Thus, 
the veteran's statements concerning the etiology of her 
hearing loss are of no probative value.

In the absence of competent evidence of a link between the 
current hearing loss and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the appeal is denied. 



ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


